Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a leash and harness assembly with an attachment mechanism, the attachment mechanism including a first portion and second portion where the first portion and second portion each comprise a magnet, where the magnet of the first portion is fixedly adjacent to an exposed recess with a fixed volume, the exposed recess adapted to receive at least a portion of the magnet of the second portion, the first portion additionally comprising pivoting hook members meant to overlap and be positioned through a ring of the second portion when in use, and where the exposed recess can receive the second magnet when the pivoting hook members are not overlapping.
The prior art of record also fails to teach or suggest the combination of the attachment mechanism as recited above, where the attachment mechanism includes a first and second portion, each portion with a magnet, where the magnet of the first portion is adjacent an exposed recess and where the magnet of the second portion is configured to be received by the exposed recess, and where the first portion comprises pivoting hook members meant to overlap and be positioned through a ring of the second portion when in use, and further where this attachment mechanism is part of an assembly with a leash and handle, the handle having two parts, each part comprising a magnet and wherein the two magnets are adapted to engage one another to form a combined handle, thus shortening the leash when the handle parts are combined.
US 20160003274 A1 to Garlick teaches a connector or attachment mechanism which comprises two distinct parts, each part having a magnet. The first part has a magnet adjacent to 
Garlick however does not teach the recess itself having both a fixed volume and being fixedly adjacent to the first magnet. As can be seen in FIG 11 and FIG 12, the recess which can be interpreted as the space above magnet 28, has a volume which changes due to its sidewalls being defined by the arms of the pivoting hooks 2. The When the hooks are depressed at 8 in order to open, the volume increases, and when 8 is released, the volume decreases. Modifying this recess to have a fixed volume would destroy the reference of Garlick since it would then be impossible to move the hook portions open and closed to receive the second magnet.
Additionally, while the second magnet 54 is already inserted into an exposed recess (defined by 54), this recess is not fixedly adjacent to the first magnet 28 since it can and is meant to be inserted and removed. Any modification to make the recess defined by 54 fixedly adjacent to the first magnet 28 would prevent the connector from being able to release its second part.
Other art such as US 20080047111 A1 to Garber or US 20100308605 A1 to Fiedler teach the concept of a recess with a fixed volume that is adjacently fixed to the first magnet, where a second magnet is received in that recess, however these devices only teach the magnetic connection and fail to teach the other components of Garlick which include the pivoting hooks. Using these references to further modify Garlick would also break the reference of Garlick by preventing the second magnet from engaging with the first, since the second magnet’s recess is framed by a much wider peripheral part which is used to make a lip for the hook parts to engage with. See FIG 13, where the edges of the second portion at 18 are engaged with the hook parts at 16. 
Further, Garlick fails to teach or suggest a leash or handle and any association with a leash or handle for pets. The device itself is only the connector, and so there would be no motivation to modify Garlick to combine it with a leash and handle assembly.
However, US 20170202184 A1 to Moore teaches a connecting handle (buckle), leash, and attachment portion which is meant to be connected to a collar or harness. Referring to FIG 2, Moore teaches its attachment portion as a basic hook clasp 207. Garlick as modified by Moore could be attached to the leash to be used as a connecter between two different parts, which is easier to maneuver and sturdier since it further uses magnets as well as the hook clasp itself. However, there would be no motivation to further modify Garlick as modified by Moore to exchange the handle of Moore to represent the combination of the details of the connector, the leash, and the handle with magnetic connectors.
Though US 9936772 B2 to Paik teaches a magnetic buckle with prongs and a magnet, there is no motivation to add this to the already existing connector of Garlick, since Garlick does not teach or suggest being used with a leash and handle at all. 
Connectors for leashes and collars typically utilize single part hooked clasps alone rather than a two part pivoting hooks and a magnetic mechanism, making references such as US 20170241470 A1 to Vaccari and US 20160244318 A1 to Linner which describe the use of these connectors with leashes and harnesses unable to be better primary references than that of Garlick.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619